Citation Nr: 1503559	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs Regional Office in Roanoke, Virginia (RO).

The Veteran attended a hearing at the RO in March 2013.  As a result of the hearing, the Veteran was granted another VA examination in August 2013 that is discussed herein.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to symptoms such as sleep impairment, anxiety, isolation, impaired impulse control, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and mood impairment demonstrated as symptoms of extreme irritability and anger with periods of violence.  These symptoms are not productive of total social and occupational impairment.

2.  The Veteran has been psychiatrically hospitalized several times due to PTSD and/or substance abuse, most recently in October 2010.

3.  The Veteran's symptoms do not show any manifestations of, or functional impairment due to the Veteran's PTSD that are not encompassed by the schedular criteria.

4.  The Veteran's service connected disability is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but not higher, for PTSD are met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

When rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Increased Rating for PTSD

I. Legal Criteria

The Veteran asserts that he is entitled to an increased disability rating in excess of 50 percent for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155 (West 2014).

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which provides a 50 percent disability evaluation for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

II. Factual Background

The Veteran was initially awarded a disability rating of 30 percent for his service-connected PTSD symptoms in 2002.  His disability rating was increased to 50 percent in August 2009.  In January 2011, he submitted a claim for an increased rating due to worsening of his PTSD symptoms.  The RO denied the claim for an increase in rating decision dated June 2011.  The Veteran has appealed.  Although the Veteran exhibits some of the criteria designated under the 50 percent rating, taken as a whole, he is more appropriately rated under the 70 percent criteria.  

The Veteran receives mental health treatment for PTSD from the Hampton VA Medical Center (VAMC).  The Veteran was afforded VA examinations in March 2011 and August 2013.  He was noted to be psychiatrically hospitalized on 7 occasions, most recently in October 2010.  The Veteran has a diagnosis of PTSD, as well as polysubstance dependence (alcohol, cocaine, cannabis, tobacco), in remission.

Relevant social history shows the Veteran had been married twice, the first marriage ending when he was incarcerated from 1991 to 1998, for malicious wounding and robbery.  He remarried in 2001.  In September 2009, his wife obtained a restraining order against the Veteran, alleging he had threatened her with bodily harm, vandalized her property, was intimidating, and she feared for her safety as he was using drugs.  As of 2013 they remained married, but did not live together.

In March 2011, the Veteran was afforded a VA mental health examination.  At that time, the Veteran endorsed multiple symptoms of PTSD, including sleep difficulties, nightmares, intrusive flashbacks, exaggerated startle response, avoiding people and public places where he was guarded and suspicious, irritability, anxiousness, anger, and sadness.  He reported being easily startled by loud noises, sudden movements or certain smells.  His PTSD symptoms were noted to be exacerbated by homelessness due to the restraining order entered against him by his wife in September 2010.  

At the time of the examination, the Veteran was living with a brother and his wife.  He avoided watching all media concerning wars and was significantly socially withdrawn, with significant isolation following marital estrangement.  The examiner noted the Veteran's history of psychiatric hospitalizations, and one attempted suicide in 1988.  He began outpatient treatment in 2002, and had been seeing a VA psychiatrist every two months since discharge in October 2010.  The examiner noted the Veteran had significant difficulty establishing and maintaining relationships.  He remained capable of managing his benefit payments in his own best interest, and performing activities of daily living.  

On mental status, the Veteran had poor eye contact, did not want to respond to questions, and displayed mild psychomotor agitation.  He was oriented in all spheres - memory function was good, and mood and affect were angry with underlying sadness.  He denied suicidal or homicidal ideation.  Although he talked about harming his wife, he understood the consequences of such an action.  He had vague intermittent thoughts about harming some unknown person, but he reported being able to curb this tendency.  At the time of the examination, he was not violent, psychotic, manic, hypomanic, obsessive or compulsive.  His fund of knowledge, math calculating, and insight and judgment were good.  He was quick to become irritable, anxious, angry and withdrawn.  The examiner found the Veteran to be a truthful and reliable historian.

In the examiner's opinion, the Veteran continued to suffer from his combat-related PTSD, as well as polysubstance dependence, also stating that the Veteran's history of substance dependence was the direct result of his PTSD symptoms and began during service.  His cocaine use began after service.  He noted the Veteran had frequent episodes of violence when he was younger and more actively abused drugs, but had not been violent for several years.  The examiner believed the Veteran was capable of performing some work from a cognitive point of view, but realistically, he noted the Veteran would be quick to become irritable, anxious, angry and withdrawn in practically all jobs.  He surmised that the Veteran could work best in a simple, repetitive job in a structured setting where his superiors were aware of his mental health issues.  His prognosis for improvement of the Veteran's PTSD was guarded.  The Veteran was assigned a GAF of 56.

In August 2013, the Veteran received another VA mental health examination.  The examination results were qualified as testing showed marked exaggeration in self-reported symptoms.  Thus, the examiner relied in large part on historical information.  He believed the Veteran's overall level of functioning was reflected in GAF scores ranging from 51-60.  Occupational and social impairment with reduced reliability and productivity was attributed solely to PTSD symptoms and not substance abuse, which was in remission at the time.  

The Veteran was noted to have numerous siblings with whom he did not associate due to a desire to avoid other people.  He had no friends and a sparse network of social support.  He felt he had no one to rely on in times of crisis.  Leisure activity included fishing, going to the beach and watching T.V.  He reported occasionally attending church.  The examiner concluded that, compared with prior examinations, the Veteran's symptoms were about the same - no worsening or improvement - and caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He noted the Veteran also reported other symptoms, to include false beliefs, hallucinations, mood complaints, memory dysfunction, impaired intellectual functioning, and neurological difficulties.  However, all three validity testing instruments the examiner employed demonstrated profiles that were inconsistent with a forthright response style.  As such, the examiner did not have sufficient data to suggest what symptoms were present at the time of the examination.  

On Mental Status examination, the Veteran was casually dressed and appropriately groomed.  He presented as relatively dysthymic.  His social skills were underdeveloped and rapport was difficult to establish.  With respect to symptoms, he claimed daily instances of intrusive thoughts, flashbacks, and nightmares.  He also voiced a belief that he is always under surveillance, and that the government may control his thoughts.  Regarding mood, he endorsed significant symptoms of major depression, significant irritability and poorly developed interpersonal relationships.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.

For the period October 11, 2010 to October 21, 2010, following marital difficulties, the Veteran was admitted to a psychiatric hospital for substance abuse, suicidal and homicidal ideation, depression and anger.  PTSD symptoms were notably worse.  At the time, he reported increasing "crazy" thoughts and did not feel safe.  His cocaine dependence was in remission, but he had relapsed.  He reported non-compliance with his PTSD medications at that time.  He stated his wife had always been scared of him because of his PTSD symptoms, but he denied physical abuse.  During his inpatient status, he was assigned GAF scores ranging from 30 to 45.  

VA treatment records from October 2010 to June 2011 show the Veteran continued to be seen intermittently following discharge from the hospital.  Overall, he demonstrated chronic PTSD symptoms with increased irritability, anger and depression.  Psychotic symptoms were not present, and he denied suicidal or homicidal ideation.  His insight and judgment were consistently unimpaired.  At his March 2011 visit, the psychiatrist assigned a GAF of 45.

In January 2011, the Veteran's brother wrote a letter describing his concerns for the Veteran.  In it, he stated he was concerned the Veteran could not be self-sustaining in part due to his isolation and anger.  He stated the Veteran's wife gave up on him, and the brother and his wife allowed the Veteran to live with them to ensure he was looked after and help him cope with everyday pressures and maintain reasonable health levels.  He stated the Veteran tried hard but most of the time "it was beyond his ability to handle it and that's when he gets into trouble."  
The Board also notes that the Veteran was afforded a VA mental health examination in February 2009.  Although the examination is dated, it is especially relevant here because the examiner attributed the Veteran's substance abuse to his Axis I diagnosis of PTSD.  He stated that the multiple Axis I diagnoses were related, and the secondary diagnosis (polysubstance dependence) represented a progression of the primary diagnosis because the cocaine dependence and alcohol dependence were a response to his anxious feelings.  He noted the symptoms of each mental disorder could be delineated from each other because the cocaine dependence was in remission and the Veteran still had irritability and anger as well as insomnia and sweating at night.  The Veteran used alcohol and cocaine to forget his PTSD symptoms.  At that time, the prognosis for the psychiatric condition was guarded, and a GAF score of 60 was assigned.  

III. Analysis

Based on the record, it appears the Veteran's PTSD symptoms have left him less able to adequately handle the aggravations and frustrations of daily life, and meets the 70 percent criteria where his PTSD symptoms reflect occupational and social impairment with deficiencies in most areas such as work, family relations, thinking or mood.  Most notable is mood impairment demonstrated as symptoms of extreme irritability and anger with periods of violence.  His anger management difficulties are unpredictable as evidenced by his prior incarceration, his former wife obtaining a restraining order against the Veteran, the Veteran's own statement that she was afraid of him, and observations of the VA examiners.  Further, while he maintains a relationship with his brother due to generosity on his behalf, he has virtually no outside social or work relationships.  

As an initial matter, both the 2009 and 2011 VA examiners noted the Axis I disorder of substance dependence, and specifically stated that the Veteran's polysubstance dependence (also abuse), was directly related to his PTSD symptoms.  While one examiner found it possible to separate the effects of the two conditions, the other examiner did not.  Accordingly, the Board has considered the combined effects of both diagnosed disabilities in rating the Veteran's PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has a long history of drug abuse and psychiatric hospitalizations, and one attempted suicide.  Following his relapse in October 2010, the Veteran's cocaine abuse has been in remission.  However, his drug abuse has been long term, and two examiners have attributed the abuse directly to his PTSD.  Further, while he regularly denies suicidal ideation, on at least one occasion, he had a plan that he executed.  He also denied current violent behavior, however, the Veteran has a history of violent behavior which he has stated he tries to control.  This is demonstrated by his incarceration for 6 years in the 1990's for malicious wounding and robbery, as well as the restraining order against him in September 2010.  There is also evidence that he was physically abusive during a previous marriage.

The Board notes that the Veteran's overall GAF scores while his substance abuse is in remission have ranged between 51 to 60, indicative of moderate symptoms and consistent with a 50 percent disability rating.  However, during periods of relapse or when not taking prescribed medication, his GAF scores have ranged from 30 to 45, indicating severe symptoms.  While the goal of treatment for psychiatric disorders is to optimize a state of mental health, the Board notes that VA examiners have indicated concerns about the Veteran's PTSD prognosis, ranging from "guarded" to noting the Veteran "suffers from symptoms that are very troublesome." (From prior VA examination dated 2002).  

As noted previously, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  In addition to his other PTSD symptoms, the Veteran displays continuing symptoms of extreme irritability, anger, and unpredictability.  He completely lacks social relationships due to isolating behavior and PTSD symptoms.  He has been hospitalized for psychiatric and drug related episodes, has been homeless, and has attempted suicide.  Further, his GAF scores have ranged from 30 to 60, reflecting moderate to severe symptoms.  The Veteran's brother voiced concerns about the Veteran's ability to be self-supporting based in part on his PTSD symptoms.  His statements are noted to be credible as they are based on his own observations of the Veteran while the Veteran lived in his home. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  From the evidence of record, the Veteran appears sincere in his efforts to continue treatment and improve his mental health outlook.  With his history of drug use and psychiatric hospitalizations, the Board believes a realistic view is appropriate.  

As noted at the beginning of this opinion, where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Accordingly, the Board finds that the Veteran's overall PTSD symptomatology picture, to include episodes of polysubstance abuse attributed to his PTSD, more closely approximates the criteria contemplated by the 70 percent disability evaluation resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, and mood impairment demonstrated as symptoms of extreme irritability and anger with periods of violence.  38 C.F.R. § 4.130, DC 9411.

The Board acknowledges that the symptoms described in the VA examinations reports do not indicate that the Veteran experiences all of the symptoms comparable with a 70 percent disability evaluation for PTSD.  However, as previously noted, symptoms enumerated under the schedule for rating mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed under a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the period on appeal.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment more nearly approximates total than deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and significant memory loss (i.e. for names of close relatives, own occupation or own name).  The Veteran is actively working on his PTSD symptoms and drug dependency.  There is no evidence of gross impairment in thought processes or communication, and the Veteran denies hallucinations and suicidal ideation.  Therefore, a total disability evaluation is not warranted at this time.  38 C.F.R. § 4.130, DC 9411.

Consideration also has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  Although the Veteran has been hospitalized due to his symptoms and/or substance abuse, such episodes do not appear to be frequent, nor is there evidence of other extraordinary symptoms.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is service-connected for one disability, PTSD.  Accordingly, referral of this case for extra-schedular consideration on either basis is not in order.  

Claim for TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran has been granted an increased disability rating for his PTSD symptoms, rated as 70 percent disabling.  As such, the Veteran currently meets the schedular rating threshold for consideration of a TDIU. 38 C.F.R. § 4.16(a).

The Veteran has had no formal education since obtaining his GED after service. The evidence establishes that the Veteran is not working currently and has not been gainfully employed at least since 2009, when he was laid off from his job as a roofer because there was no work available.  The Veteran has held various jobs over the years, sometimes quitting, frequently fired.   His most stable job was 6 years as a dump truck driver in the mid 1980s.

The Board reviewed the VA examinations noted above.  The February 2009 VA examiner indicated that the Veteran's irritability, poor concentration and memory were noted as impairing his ability to work continuously given his history of multiple jobs from which he quit or was fired.  He further stated that his alcohol abuse caused him to be fired for violent behavior and the cocaine dependence which caused his incarceration for malicious wounding took him out of the work force.  The non-service connected arthritis was suggested to impair his physical performance at work. 

In March 2011, the examiner noted the Veteran had difficulty holding jobs due to his inability to get along.  The Veteran was noted to have significant interpersonal difficulties, poor anger management, and anxiety interfering with functioning in a work environment.  He was able to comprehend and complete simple and complex commands, and perform some work from a cognitive point of view.  However, realistically, the examiner recognized that the Veteran was quick to become irritable, anxious, angry and withdrawn in practically all jobs.  The examiner suggested that the Veteran could work best in simple, repetitive jobs with structured setting in which superiors were aware of his mental health issues.

The August 2013 examination reflected similar concerns regarding the Veteran's irritability.  During the examination, the Veteran reported some difficulties with behavioral control, becoming easily agitated and difficulty controlling his anger.  He avoided others to avoid escalation.  Although he had a distant history of physical altercations, he denied such in over 40 years.  The examiner indicated the Veteran's symptoms had not changed and agreed with the prior opinion that the Veteran could work in a structured environment in a more independent position.  He stated that overall, while occupational difficulties would certainly be expected, the Veteran was nonetheless ultimately capable from a psychological point of view to return to the workforce.  He suggested positions such as data entry, transportation, or nighttime security.  The true extent and nature of his symptoms remained unknown due to response bias.  Overall, the examiner did not believe the Veteran's current level of impairment would preclude placement in the workforce if appropriate accommodations or considerations were present.  It is noteworthy that the examiner stated that future relapse to a pattern of intoxicant abuse would markedly exacerbate symptoms and impair work performance.  As he was at that time in a period of extended sobriety, it was suggested the Veteran could benefit from occupational therapy.

Taken as a whole, the evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD symptoms render him unemployable.  The March 2011 examination indicated the Veteran would have significant challenges maintaining gainful employment.  The Board acknowledges that both the March 2011 and August 2013 VA examination suggested the Veteran's PTSD symptoms do not completely preclude employment; however, it does not appear that the examiners fully considered the Veteran's education and training, which is pertinent evidence in a claim for a TDIU.  Moreover, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

Here, the March 2011 examiner observed that the Veteran was able to comprehend and complete simple and complex commands, and perform some work from a cognitive point of view, but also recognized that the Veteran was quick to become irritable, anxious, angry and withdrawn in practically all jobs.  Further, although the August 2013 examiner noted that the Veteran would be capable of performing simple tasks of an independent nature, there is no indication the Veteran would engage in the appropriate training to learn new tasks.  The evidence also reflects that although the Veteran can sometimes manage his anger outbursts, such episodes likely would interfere with his work relationships.  

Based on the evidence of record which establishes that the Veteran's service-connected PTSD symptoms of irritability, volatility and social withdrawal cause, to a significant degree, an inability to engage in effective work or social relationships, that he has no training in an occupation that allows him to work independently, and that the Veteran has a current disability rating of 70 percent, the Board finds the Veteran's service-connected PTSD disability renders him unemployable, and entitlement to TDIU is warranted.  

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and resolves any reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim for TDIU is granted.

III. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the post-service VA treatment records, and the Veteran's and other lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the official who conducts a hearing to fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  During the March 2013 RO hearing, the presiding official asked questions pertaining to the criteria necessary for establishing the claim, including regarding specific evidence that may help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the RO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.

Additionally, the Veteran was afforded VA mental health examinations, dated February 2009, March 2011, and August 2013, to evaluate the severity of his PTSD symptoms.  The Board finds the examinations to be adequate for rating purposes as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a disability rating of 70 percent, but no more, for PTSD is granted.

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


